Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15, and 21-30 are pending.
Claims 28-29 are withdrawn. 
Claims 15 and 24-29 are amended.
Claim 30 is new.
Claims 16-20 are canceled. 
Claims 15, 21-27 and 30 are rejected.

Response to Arguments – Claim Objections
	Applicant’s amendments to claims 24 and 27 filed February 18, 2022 overcome the claim objections.  Applicant’s amendments to claim 25 do not overcome the claim objections and applicants fail to address claim objections in applicant’s arguments filed 02/18/2022, therefore the objection against claim 25 remains objected to.

Claim Objections
Claim 25 remains objected to because of the following informalities:  “derived from” is vague and has no meaning in the art it should be amended to an appropriate term such as “produced”.  Appropriate correction is required.


Response to Arguments - 35 USC § 112 (Indefinite)
	Applicant’s amendments to the claims and cancellation of the claims filed 02/18/2022 overcome the indefiniteness rejections of record.   However, applicant’s amendment necessitates new indefiniteness rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, “90%” is indefinite.  This is indefinite because the scope of the claim is not clear.  Specifically, “90%” refers to percentages of identity to specific genes however there is no antecedent basis for GhHOX3 and Atpap1 in claims 18 and 20 respectively.  As indicated earlier in each of the claims there are more than on GhHOX3 and Atpap1; “encodes a GhHOX3” and “encodes an Atpap1”.  The scope of the claims is not clear because it is not clear to which GhHOX3 or Atpap1 gene the claim is referring to, without that it is impossible to determine if a DNA has 90% identity to the specific gene.  Therefore claim 15 is rejected as being indefinite.  Claims 21 and 23-27 are rejected as being dependent on an indefinite claim and failing to limit the scope of the claims to definite subject matter.  
	In claims 15 the term “homology” in (iii) is indefinite because it introduces more than one scope of the claims.  Homology indicates similarity of amino acids but does not indicate that sequences are identical.  Additionally, homology is not a quantitative measure.  The use of the term “homology” in the claims introduces more than one scope of the claims because it is not possible to know exactly which amino acids share homology, because they may have homologous aspects such as sulfur residues or certain charges while being different amino acids.  Therefore claim 15 is rejected as being indefinite.  The examiner suggests that replacing “homology” with “identity” would overcome the rejection.  Claims 21 and 23-27 are rejected as being dependent on an indefinite claim and failing to limit the scope of the claims to definite subject matter.  

Response to Arguments - 35 USC § 112 (Written Description)
	Applicant’s amendments to claims 15 and 24-27 on 02/18/2022 overcome the rejections of record while applicant’s cancellation of claims 16-20 render the rejections moot and they are withdrawn.  
Response to Arguments – 35 USC 112 (Enablement)
	Applicant’s cancellation of claim 16 in claims submitted 02/18/2022 renders the rejection moot and it is withdrawn.

Response to Arguments – 35 USC 101
	Applicant’s amendments of claims 25 and 26 submitted 02/18/2022 overcome the 35 USC 101 rejections of record.   
Response to Arguments - 35 USC § 102
	Applicant’s cancellation of claims 16 and 17 renders the rejections moot and the rejections against these claims are withdrawn.  Applicant’s amendments of claims 15, 21-30 overcome the rejections of record.  However, applicant’s amendments necessitate new 35 USC 103 rejections.  

Response to Arguments - 35 USC § 103
	Applicant’s amendments filed 02/18/2022 overcome the rejections of record.  However, applicant’s amendments require new rejections.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 21, 23, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004, as evidenced by pCAMBIA1301 Plasmid, Snapgene, https://www.snapgene.com/resources/plasmid-files/?set=plant_vectors&plasmid=pCAMBIA1301, in view of Shan, Control of cotton fibre elongation by a homeodomain transcription factor GhHOX3, Nature Communications, November 21, 2014 and Qiu, Arabidopsis AtPAP1 transcription factor induces anthocyanin production in transgenic Taraxacum brevironiculatum, Plant Cell Reports, April 2014, 33(4), Pages 669-680.
With respect to claims 15, 21, 23, 27 and 30 Wang teaches a promoter of RDL1 from cotton which is a cotton fiber specific gene and was operably linked to the beta-glucuronidase reporter gene and then transformed into Arabidopsis and a vector containing the GhRDL1 gene operably linked to GaMYB2 (pRDL1::GaMYB2), a transcription factor which transactivated the RDL1 promoter (Wang, Page 2323, Abstract; Wang, Page 2324, Column 1, Paragraph 2; Wang, Page 2324, Column 1, Paragraph 4; Wang, Page 2323, Abstract; Wang, Page 2332, Column 2, Paragraph 6).  Additionally, Wang teaches successive deletions of the RDL1 promoter which used a vector containing this promoter (Wang, Page 2324, Column 1, Paragraph 5; Wang, Page 2332, Column 2, Paragraph 4).  Further, Wang teaches plants containing the vector of claim 15 (Wang, Page 2328, Figure 4(C)).  Wang teaches the vector of claim 15 transformed into agrobacterium (Wang, Page 2333, Column 1, Paragraph 2).  Finally, Wang teaches where the vector is pCAMBIA1301 (Wang, Page 2326, Column 2, Paragraph 4).  The pCAMBIA1301 vector map includes left and right borders labeled LB and RB respectively.  
With respect to claims 15, 21, 23, 27 and 30 Wang does not teach DNA that encodes a GhHOX3 protein or DNA that encodes an Atpap1 protein .  
With respect to claims 15, 21, 23, 27 and 30 Shan teaches a GhHOX3 transcription factor which is a protein that controls cotton fiber elongation and which binds to the L1-box in promoters including the L1 box in the promoter of GhRDL1 (Shan, Page 1, Abstract).  
With respect to claims 15, 21, 23, 27 and 30 Qiu teaches transformation of a plant species with a vector containing the AtPAP1 gene which overproduced anthocyanins and produced a purple plant (Qiu, Page 669, Column 1, Key message; Qiu, Page 671, Column 1, Paragraph 5- Page 671, Column 2, Paragraph 1).
It would have been obvious to the ordinary artisan at the time of filing to modify the vector of Wang to include the GhHOX3 gene of Shan and the AtPAP1 gene of Qiu.  This would have been obvious because the vector of Wang allows for the specific expression of target genes in the cottonseed surfaces and the genes of Shan and Qiu can convey beneficial traits to the cotton fiber.  The ordinary artisan would have been motivated to combine the three vectors in order to generate a vector which would lead to the production of plants producing strong expression of AtPAP1 in cotton fiber tissues which would lead to the accumulation of anthocyanins in the cotton fiber and a naturally purple cotton fiber and high expression of GhHOX3 which would create positive feedback and enhance expression of the vector in the plant.  This would be motivating because it would allow for the production of naturally purple cotton fiber through the use of a highly productive vector which resulted in high levels of the gene of interest it would therefore save the step of dying the fibers, this is economically and environmentally advantageous.  Therefore claims 15, 21, 23, 27 and 30 are rejected as being obvious under Wang in view of Shan and Qiu.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004, as evidenced by pCAMBIA1301 Plasmid, Snapgene, https://www.snapgene.com/resources/plasmid-files/?set=plant_vectors&plasmid=pCAMBIA1301, in view of Shan, Control of cotton fibre elongation by a homeodomain transcription factor GhHOX3, Nature Communications, November 21, 2014, Qiu, Arabidopsis AtPAP1 transcription factor induces anthocyanin production in transgenic Taraxacum brevironiculatum, Plant Cell Reports, April 2014, 33(4), Pages 669-680, and Liang, Structural Characterization of the virB Operon on the Hairy-root-inducing Plasmid A4, DNA Research, 1998.
With respect to claim 22, Wang as evidenced by pCAMBIA1301 Plasmid in view of Shan and Qiu collectively teach the use of the cotton RDL1 promoter to drive the expression of a gene of interest and the use of the 35S promoter to drive the expression of the cotton HOX3 gene and the use of the RDL1 promoter to drive expression of PAP1, see rejection above (Wang, Page 2328, Figure 4(c); Wang, Page 2332, Column 2, Paragraph 4).  This teaches a genus of which the instant claim is a species, specifically SEQ ID NOS: 1-3 teach the following: SEQ ID NO: 1 is drawn to the cotton RDL1 promoter linked to Arabidopsis pap1 and the 35S promoter linked to cotton Hox3, SEQ ID NO: 2 is drawn to the cotton EXPA promoter linked to Arabidopsis PAP1, and the 35S promoter linked to cotton HOX3, SEQ ID NO: 3 is drawn to the cotton RDL1 promoter linked to Araridopsis PAP1, the cotton EXPA promoter linked to PAP1 and the 35S promoter linked to cotton HOX3.
With respect to claim 22, Wang as evidenced by pCAMBIA1301 Plasmid in view of Shan and Qiu do not teach the pRI plasmid backbone. 
With respect to claim 22, Liang teaches the pRI plasmid and indicates that it is similar to the pTI carried by Agrobacterium tumafaciens and contains a T-DNA which is transferred to plant cells.
It would have been obvious to use the pRI backbone as it is simply a vector backbone containing a T-DNA which would be able to carry DNA of interest into the plant tissue of interest.  This would have been obvious because the vector collectively taught by Wang, Qiu and Liang relates to the field of plant molecular biology and the transformation of target plants and the plasmid of Liang relates to the transformation of plant cells.  The ordinary artisan would have been motivated to combine the two vectors in order to generate a vector which would lead to the strong expression of AtPAP1 in cotton fiber tissues which would lead to the accumulation of anthocyanins in the cotton fiber and a naturally purple cotton fiber which could be efficiently mediated by the pRI plasmid.  Therefore claim 22 is rejected as being obvious under Wang as evidenced by pCAMBIA1301 Plasmid in view of Shan, Qiu, and Liang.  
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004, as evidenced by pCAMBIA1301 Plasmid, Snapgene, https://www.snapgene.com/resources/plasmid-files/?set=plant_vectors&plasmid=pCAMBIA1301, in view of Shan, Control of cotton fibre elongation by a homeodomain transcription factor GhHOX3, Nature Communications, November 21, 2014, Qiu, Arabidopsis AtPAP1 transcription factor induces anthocyanin production in transgenic Taraxacum brevironiculatum, Plant Cell Reports, April 2014, 33(4), Pages 669-680, and Song, Expression of Two Tissue-Specific Promoters in Transgenic Cotton Plants, Journal of Cotton Science, 2000.
With respect to claim 24, Wang as evidenced by pCAMBIA1301 Plasmid in view of Shan and Qiu collectively teach all of the limitations claim 23.  
With respect to claim 24, Wang as evidenced by pCAMBIA1301 Plasmid in view of Shan and Qiu collectively do not collectively or individually teach where the transformed cell, tissue, callus, transgenic plant and/or seed thereof is derived from cotton.  They also do not teach generating progeny transgenic plants.
Song teaches the isolation of developing cotton seed specific promoters and the motivation to use them (Song, Page 217, Abstract; Song, Page 218, Column 1, Paragraph 2).  Song also teaches the generation of progeny transgenic plants (Song, Page 220, Column 2, Paragraph 2).
It would have been obvious to transform the cotton plant of Song with the vector of Wang as evidenced by pCAMBIA1301 Plasmid in view of Shan and Qiu.  This would have been obvious because the vector of Wang contains elements which lead to the high expression of a gene of interest specifically in the cotton fiber.  This would have been obvious because both Wang and Song are drawn to tissue specific promoters in cotton which have the potential to improve cotton fiber development.  The ordinary artisan would have been motivated to transform cotton plants with the vector of Wang in order to specifically express at high levels a gene of interest.  This would allow for the specific expression of genes able to improve cotton fiber which would be motivating because of the economic implications of improved cotton fiber traits.  Additionally the generation of progeny plants as performed in Song would allow for the production of a high number of plants containing the construct of Wang as evidenced by pCAMBIA1301 PLASMID in view of Shan and Qiu.  Therefore, claims 24-26 is rejected as being obvious in view of Wang as evidenced by pCAMBIA1301 PLASMID in view of Shan, Qiu and Song.

Conclusion
	Claims 15, 21-27 and 30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663